DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 7/30/2021. Claims 1-10 are pending and considered below.

Response to Arguments
The drawings were objected to because FIG. 1 and FIG. 2 were schematic method diagrams without the text required to illustrate the method. Applicant has amended FIG. 1 and FIG. 2 to include descriptive text. Therefore, the objection to the drawings is withdrawn.
Regarding the rejections under 35 U.S.C. 101, applicant argued that claims 8-10 are included in the four patent-eligible subject matter categories because they depend from a method claim. However, claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed limitation is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception for the reasons given below.


Applicant further argued that Hiruma does not disclose determining a distance of a fire from a road or a planned trajectory of a vehicle. However, Jarvis et al. (“Robot Path Planning in High Risk Fire Front Environments”, Intelligent Robotics Research Centre, Monash University, Melbourne, Australia, Nov. 21-24, 2005) discloses path planning for a robotic vehicle with cost determined by a weighted sum of distance and fire front exposure related values such as direction and velocity of the wind, weather conditions, the flammability of the fuel, and the effectiveness of fire fighting effort (IV. Low Risk Paths In Fire Front Environments). Hiruma in view of Jarvis clearly discloses determining a distance of the fire from one of (i) a road to be traveled by the automated vehicle and (ii) a planned trajectory of the automated vehicle under the broadest reasonable interpretation in light of applicant’s specification. Claims 1-10 are rejected under 35 U.S.C. 103 for the reasons given below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a method. 
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a method for detecting a fire, determining a distance of the fire from a road or planned trajectory, and determining a danger level posed by the fire. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a person determining that a road to be traveled runs near a fire which would be dangerous to any firefighters on a vehicle. Thus, the claims recite a mental process.
Claims 1-10 include the revised step 2A, prong two additional elements of receiving environment data and generating an output signal. Receiving environment data is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating an output signal is also recited at a high level of generality and amounts to mere post solution activity, which is a form of insignificant extra-solution activity. Claims 1-10 do not recite revised 
Claims 2-3 further include the revised step 2A, prong two additional element of decelerating the automated vehicle. Decelerating the automated vehicle positively recites a control function, and applies the abstract idea in a meaningful way. See MPEP 2106.05(e). Therefore, claims 2-3 are not rejected under 35 U.S.C. 101.
Claims 1 and 4-7 do not include any step 2B additional elements. Therefore, claims 1 and 4-7 are rejected under 35 U.S.C. 101.
Claim 8 includes the step 2B additional element of a controller. Applicant’s specification does not provide any indication that the controller is anything other than a conventional controller. Receiving data and generating output signals are well-understood, routine and conventional functions when claimed using a generic controller. Controllers are widely prevalent and in common use in automated vehicles. A controller is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the automated vehicle industry. Therefore, claim 8 is rejected under 35 U.S.C. 101.
Claim 9 includes the step 2B additional elements of a computer and a computer program. Applicant’s specification does not provide any indication that the computer and computer program are anything other than conventional computers and computer programs. Receiving data and generating output signals are well-understood, routine and conventional functions when claimed using a generic computer and computer programs. Computers and computer programs are widely prevalent and in common use in automated vehicles. Computers and computer programs are not significantly more than 
Claim 10 includes the step 2B additional element of a non-transitory machine-readable storage medium. Applicant’s specification does not provide any indication that the non-transitory machine-readable storage medium is anything other than a conventional non-transitory machine-readable storage medium. Receiving data and generating output signals are well-understood, routine and conventional functions when claimed using a generic non-transitory machine-readable storage medium. Storage media are widely prevalent and in common use in automated vehicles. Storage media are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the automated vehicle industry. Therefore, claim 10 is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear because claim 8 depends on a method claim and requires a structure (controller).

Claim 10 is unclear because claim 10 depends on a method claim and requires a structure (non-transitory machine-readable storage medium).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma (US-2020/0139990-A1, hereinafter Hiruma) in view of Jarvis et al. (“Robot Path Planning in High Risk Fire Front Environments”, Intelligent Robotics Research Centre, Monash University, Melbourne, Australia, Nov. 21-24, 2005, hereinafter Jarvis).
Regarding claim 1, Hiruma discloses:
receiving environment data (paragraphs [0028] and [0033]; and FIG. 1, information acquisition unit-102);
detecting a fire based on the environment data (paragraph [0069] and FIG. 1, cause identification unit-104);
determining a danger level posed by the fire to occupants of the automated vehicle based on the determined distance (paragraph [0131], the situation determination unit can determine that the stop position is dangerous when the image information indicates that a fire has occurred in the vicinity of the stop position of the subject vehicle; FIG. 1, travel plan storage unit-101, cause identification unit-
generating an output signal configured to operate the automated vehicle based on the determined danger level (paragraphs [0100-0107]; FIG. 1, vehicle control unit-201, power train drive unit-202, brake drive unit-203, and steering drive unit-204; and FIG. 5, travel plan for abnormality caused by disaster-S401, continue autonomous driving-S405, and decelerate to stop at target stop position by autonomous driving-S408).
Hiruma does not disclose determining a distance of a fire from a road to be traveled in the future. However, Jarvis discloses path planning for a robotic vehicle with cost determined by a weighted sum of distance and fire front exposure related values, including the following features:
determining a distance of the fire from one of (i) a road to be traveled by the automated vehicle and (ii) a planned trajectory of the automated vehicle (IV. Low Risk Paths In Fire Front Environments).
Jarvis teaches that the path for a robotic vehicle should be planned based on a weighted sum of distance and fire front exposure related values such as direction and velocity of the wind, weather conditions, the flammability of the fuel, and the effectiveness of fire fighting effort (IV. Low Risk Paths In Fire Front Environments). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the required distance between a vehicle and a fire based on the classification of the fire of Jarvis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing damage to a vehicle and danger to the passengers in the vehicle. A person of ordinary skill would know that the required safe distance between a vehicle and a fire depends on the type of fire, the temperature of the fire, and the capacity of the fire to spread.
Regarding claim 2, Hiruma further discloses:
decelerating the automated vehicle, based on the output signal (paragraphs [0100-0107]; FIG. 1, vehicle control unit-201, and brake drive unit-203; and FIG. 5, decelerate to stop at target stop position by autonomous driving-S408); and
such that the automated vehicle comes to a stop at a first distance from the fire in response to  the determined danger level exceeding a predefined danger level (paragraphs [0129] and [0131]; FIG. 1, travel plan storage unit-101, cause identification unit-104, situation determination unit-105, travel plan change unit-106, and travel plan execution unit-107; and FIG. 6, move subject vehicle to non-dangerous location by autonomous driving and stop subject vehicle-S505).
Regarding claim 3, Hiruma does not disclose that a safe distance between a vehicle and a fire is determined based on the classification of the fire. However, Jarvis further discloses:
determining the first distance based on the detected fire (IV. Low Risk Paths In Fire Front Environments).
Jarvis teaches that the path for a robotic vehicle should be planned based on a weighted sum of distance and fire front exposure related values such as direction and velocity of the wind, weather conditions, the flammability of the fuel, and the effectiveness of fire fighting effort (IV. Low Risk Paths In Fire Front Environments). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the required distance between a vehicle and a fire based on the classification of the fire of Jarvis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing damage to a vehicle and danger to the passengers in the vehicle. A person of ordinary skill would know that the required safe distance between a vehicle and a fire depends on the type of fire, the temperature of the fire, and the capacity of the fire to spread.
Regarding claim 4, Hiruma does not disclose that the danger level of a fire is determined based on the classification of the fire. However, Jarvis further discloses:
the determining the danger level further comprising: classifying the danger level into predefined classes (IV. Low Risk Paths In Fire Front Environments).
Jarvis teaches that the path for a robotic vehicle should be planned based on a weighted sum of distance and fire front exposure related values such as direction and velocity of the wind, weather conditions, the flammability of the fuel, and the effectiveness of fire fighting effort (IV. Low Risk Paths In Fire Front Environments). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the required distance between a vehicle and a fire based on the classification of the fire of Jarvis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing damage to a vehicle and danger to the passengers in the vehicle. A person of ordinary skill would know that the required safe distance between a vehicle and a fire depends on the type of fire, the temperature of the fire, and the capacity of the fire to spread.
Regarding claim 8, Hiruma further discloses:
wherein the method is performed by controller of the automated vehicle (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan storage unit-101, information acquisition unit-102, abnormality detection unit-103, cause identification unit-104, situation determination unit-105, travel plan change unit-106, travel plan execution unit-107, and vehicle control unit-201).
Regarding claim 9, Hiruma further discloses:
wherein a computer is configured to execute commands of a computer program to perform the method (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan 
Regarding claim 10, Hiruma further discloses:
wherein the commands of the computer program are stored in a non-transitory machine-readable storage medium (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan storage unit-101, information acquisition unit-102, abnormality detection unit-103, cause identification unit-104, situation determination unit-105, travel plan change unit-106, travel plan execution unit-107, and vehicle control unit-201).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma in view of Jarvis, as applied to claim 1 above, and further in view of Davis (US-2016/0381440-A1, hereinafter Davis).
Regarding claim 5, Hiruma does not disclose an infrared camera. However, Davis discloses a mobile monitoring process, including the following features:
obtaining the environment data using an infrared camera (paragraphs [0069-0071]).
Davis teaches that a fire truck should include infrared and/or fiber optics sensors to detect whether a fire temperature exceeds a pre-programmed limit (paragraph [0070]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the infrared camera of Davis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma in view of Jarvis. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of obtaining accurate data regarding the condition of a fire. A person of ordinary skill would 
Regarding claim 6, Hiruma does not disclose determining a temperature of a fire. However, Davis further discloses:
determining one of (i) a temperature of the fire and (ii) a surface temperature of a object being burnt by the fire, based on the environment data (paragraphs [0069-0071]).
Davis teaches that a fire truck should include infrared and/or fiber optics sensors to detect whether a fire temperature exceeds a pre-programmed limit (paragraph [0070]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the infrared camera of Davis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma in view of Jarvis. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of obtaining accurate data regarding the condition of a fire. A person of ordinary skill would know that the required safe distance between a vehicle and a fire depends on the temperature of the fire.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruma in view of Jarvis, as applied to claim 1 above, and further in view of Yopp (US-2015/0066282-A1, hereinafter Yopp).
Regarding claim 7, Hiruma does not disclose providing data from a vehicle to a server. However, Yopp discloses transmitting driving instructions to an autonomous vehicle via the network based on a driver status transmitted from a vehicle to a server, including the following features:
providing another signal to one of an external server and tele-operator in response to at least one of: based on the detected fire, a road to be traveled by the automated vehicle being impassable by the automated vehicle, based on the determined danger level, the automated vehicle having been 
Yopp teaches that a server should receive a message from a vehicle when the vehicle detects dangerous environmental conditions, such as a brush fire causing thick smoke to cover a roadway (paragraphs [0027-0031]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vehicle to server communication of Yopp into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma in view of Jarvis. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of sharing safety data among vehicles. A person of ordinary skill would be familiar with vehicle-to-vehicle and vehicle-to-server communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667